Title: From John Adams to De la Lande & Fynje, 24 July 1785
From: Adams, John
To: La Lande & Fynje, de (business)


          
            Gentlemen
            Grosvenor Square Westminster July 24 1785
          
          I have recd your Letter and Sincerely Sympathize with you under your Misfortunes. I have transmitted your Letter to N. York and had before written to the Treasury Board, as much in your Favour, as you could reasonably desire: but it has been Since hinted in Conversation here that you have entered into some Covenant with an House here to the partial Advantage of that House and its Connections here and elsewhere. If this is true, you must be sensible that nobody can justify it, and if it is to the partial Disadvantage of the United states, I Should be in my Situation the last Man in the World to approve of it, or connive at it.— I Sincerely hope it is a false Report. But I think you should furnish your late Colleagues Messieurs Willinks and Van staphorsts with a Copy of your Arrangements with Mr Geyer and any other of your Connections that they may know the Truth and how to vindicate your Characters from Misrepresentations.
          I am Gentlemen with great Regard, though / with just Concern, your Fnd & humble sert
        